EXHIBIT 10.6
EMPLOYMENT AGREEMENT
SAKS INCORPORATED

EMPLOYMENT AGREEMENT

    This Employment Agreement ("Agreement") is entered into as of the 1st day of
November 2000, by and between Saks Incorporated (the "Company"), and Donald E.
Wright ("Executive").

    Company and Executive agree as follows:

    1. Employment. Company hereby employs Executive as Senior Vice President of
Finance and Accounting of Company or in such other capacity with Company and its
subsidiaries as Company's Board of Directors shall designate.

    2. Duties. During his employment, Executive shall devote substantially all
of his working time, energies, and skills to the benefit of Company's business.
Executive agrees to serve Company diligently and to the best of his ability and
to use his best efforts to follow the policies and directions of Company's Board
of Directors.

    3. Compensation. Executive's compensation and benefits under this Agreement
shall be as follows:

        (a) Base Salary. Company shall pay Executive a base salary ("Base
Salary") at a rate of no less than $334,750 per year. Executive's Base Salary
shall be paid in installments in accordance with Company's normal payment
schedule for its senior management. All payments shall be subject to the
deduction of payroll taxes and similar assessments as required by law.

        (b) Bonus. In addition to the Base Salary, Executive shall be eligible,
as long as he holds the position stated in paragraph 1, for a yearly cash bonus
with a target maximum of 50% of Base Salary based upon his performance in
accordance with specific annual objectives, set in advance, all as approved by
the Board of Directors.

        (c) New Option Grant. Executive is granted a non-qualified option
("Option") to purchase 225,000 shares of Company common stock at an option price
equal to the closing price of the stock at the close of business on November 1,
2000 (the "Grant Date"), as reported in the Wall Street Journal. The Option is
granted pursuant to the Company's 1994 Amended and Restated Long-Term Incentive
Plan ("1994 LTIP"), and shall be subject to the terms and conditions thereof.
The Option shall be exercisable at the following times: to the extent of 20% on
May 1, 2001, 20% on November 1, 2001, 20% on November 1, 2002, 20% on November
1, 2003, and 20% on November 1, 2004. The Option may be exercised up to ten (10)
years from the Grant Date; provided, however, that 100% of the option shall be
exercisable at the time the closing price of the Company common stock reaches
$22 per share on any day, and Executive shall then have 6 months to exercise the
option or it shall expire.

        (d) Vesting of Restricted Stock Grants. Company has declared earned the
8,332 unvested shares of restricted stock granted under the TARSAP programs in
1998. One third of those shares shall vest on each of the first three
anniversaries of this Agreement provided that Executive remains employed by
Company on those dates.

        (e) Change of Control. In accordance with the policy set by the Human
Resources Committee of the Board, all options and restricted stock shall vest
upon a change of Control, as defined below.

    4. Insurance and Benefits. Company shall allow Executive to participate in
each employee benefit plan and to receive each executive benefit that Company
provides for senior executives at the level of Executive's position.

    5. Term. The term of this Agreement shall be for three years, provided,
however, that Company may terminate this Agreement at any time upon thirty (30)
days' prior written notice (at which time this Agreement shall terminate except
for Section 9, which shall continue in effect as set forth in Section 9). In the
event of such termination by Company, Executive shall be entitled to receive his
Base Salary (at the rate in effect at the time of termination) through the end
of the term of this Agreement. Such Base Salary shall be paid in one lump sum.

    In addition, this Agreement shall terminate upon the death of Executive,
except as to: (a) Executive's estate's right to exercise any unexercised stock
options pursuant to Company's stock option plan then in effect, (b) other
entitlements under this contract that expressly survive death, and (c) any
rights which Executive's estate or dependents may have under COBRA or any other
federal or state law or which are derived independent of this Agreement by
reason of his participation in any employee benefit arrangement or plan
maintained by Company.

    6. Termination by Company for Cause. (a) Company shall have the right to
terminate Executive's employment under this Agreement for cause, in which event
no salary or bonus shall be paid after termination for cause. Termination for
cause shall be effective immediately upon notice sent or given to Executive. For
purposes of this Agreement, the term "cause" shall mean and be strictly limited
to: (i) conviction of Executive, after all applicable rights of appeal have been
exhausted or waived, for any crime that materially discredits Company or is
materially detrimental to the reputation or goodwill of Company; (ii) commission
of any material act of fraud or dishonesty by Executive against Company or
commission of an immoral or unethical act that materially reflects negatively on
Company, provided that Executive shall first be provided with written notice of
the claim and with an opportunity to contest said claim before the Board of
Directors; or (iii) Executive's willful and continual material breach of his
obligations under paragraph 2 of the Agreement, as so determined by the Board of
Directors.

    (b) In the event that Executive's employment is terminated, Executive agrees
to resign as an officer and/or director of Company (or any of its subsidiaries
or affiliates), effective as of the date of such termination, and Executive
agrees to return to Company upon such termination any of the following which
contain confidential information: all documents, instruments, papers,
facsimiles, and computerized information which are the property of Company or
such subsidiary or affiliate.

    7. Change in Control . If Executive's employment is terminated by Executive
for "Good Reason" after a Change in Control, or by Company in any way connected
with a Change in Control of Company or a Potential Change in Control of Company,
as defined below, Executive shall receive a sum equal to three times his Base
Salary then in effect, continuation in the Company's health plans for three
years at no cost, and vesting in Company's Supplemental Savings Plan at the
retirement rate. The phrase "Good Reason" shall mean: (1) a mandatory relocation
from the Birmingham, Alabama area, (2) a reduction in duties or status within
the combined company as a result of or after the Change in Control, or (3) any
time during the 13th month after a Change in Control the Executive terminates
employment and deems it to be for Good Reason. If any payment, right or benefit
provided for in this Agreement or otherwise paid to Executive by Company is
treated as an "excess parachute payment" under Section 280(G)(b) of the Internal
Revenue Code of 1986, as amended, (the "Code"), Company shall indemnify and hold
harmless and make whole, on an after-tax basis, Executive for any adverse tax
consequences, including but not limited to providing to Executive on an
after-tax basis the amount

    As used herein, the term "Change in Control" means the happening of any of
the following:

        (a) Any person or entity, including a "group" as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, other than Company,
a subsidiary of Company, or any employee benefit plan of Company or its
subsidiaries, becomes the beneficial owner of Company's securities having 25
percent or more of the combined voting power of the then outstanding securities
of Company that may be cast for the election for directors of Company (other
than as a result of an issuance of securities initiated by Company in the
ordinary course of business); or

        (b) As the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of Company or
any successor corporation or entity entitled to vote generally in the election
of directors of Company or such other corporation or entity after such
transaction, are held in the aggregate by holders of Company's securities
entitled to vote generally in the election of directors of Company immediately
prior to such transactions; or

        (c) During any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors of Company cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by Company's stockholders, of each director of
Company first elected during such period was approved by a vote of at least
two-thirds of the directors of Company then still in office who were directors
of Company at the beginning of any such period.

    As used herein, the term "Potential Change in Control" means the happening
of any of the following:

        (a) The approval by stockholders of an agreement by Company, the
consummation of which would result in a Change of Control of Company; or

        (b) The acquisition of beneficial ownership, directly or indirectly, by
any entity, person or group (other than Company, a wholly-owned subsidiary
thereof or any employee benefit plan of Company or its subsidiaries (including
any trustee of such plan acting as trustee)) of securities of Company
representing 5 percent or more of the combined voting power of Company's
outstanding securities and the adoption by the Board of Directors of Company of
a resolution to the effect that a Potential Change in Control of Company has
occurred for purposes of this Agreement.

    8. Disability. If Executive becomes disabled at any time during the term of
this Agreement, he shall after he becomes disabled continue to receive all
payments and benefits provided under the terms of this Agreement for a period of
twelve consecutive months, or for the remaining term of this Agreement (but not
less than six months), whichever period is shorter. For purposes of this
Agreement, the term "disabled" shall mean the inability of Executive (as the
result of a physical or mental condition) to perform the duties of his position
under this Agreement with reasonable accommodation and which inability is
reasonably expected to last at least one (1) full year.

    9. Non-competition; Unauthorized Disclosure.

        (a) Non-competition. During the period Executive is employed under this
Agreement, and for a period of one year thereafter, Executive:

            (i) shall not engage in any activities, whether as employer,
proprietor, partner, stockholder (other than the holder of less than 5% of the
stock of a corporation the securities of which are traded on a national
securities exchange or in the over-the-counter market), director, officer,
employee or otherwise, in competition with (i) the businesses conducted at the
date hereof by Company or any subsidiary or affiliate, or (ii) any business in
which Company or any subsidiary or affiliate is substantially engaged at any
time during the employment period;

            (ii) shall not do business with any vendor that is one of the top
100 vendors of the businesses conducted by Company or its affiliates at the date
hereof or at any time during the term of this Agreement; and

            (iii) shall not induce or attempt to persuade any employee of
Company or any of its divisions, subsidiaries or then present affiliates to
terminate his or his employment relationship.

        (b) Unauthorized Disclosure. During the period Executive is employed
under this Agreement, and for a further period of one year thereafter, Executive
shall not, except as required by any court or administrative agency, without the
written consent of the Board of Directors, or a person authorized thereby,
disclose to any person, other than an employee of Company or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive for Company, any
confidential information obtained by him while in the employ of Company;
provided, however, that confidential information shall not include any
information now known or which becomes known generally to the public (other than
as a result of unauthorized disclosure by Executive).

        (c) Scope of Covenants; Remedies. The following provisions shall apply
to the covenants of Executive contained in this Section 9:

            (i) the covenants contained in paragraph (i) and (ii) of Section
9(a) shall apply within all the territories in which Company or its affiliates
or subsidiaries are actively engaged in the conduct of business while Executive
is employed under this Agreement;

            (ii) without limiting the right of Company to pursue all other legal
and equitable remedies available for violation by Executive of the covenants
contained in this Section 9, it is expressly agreed by Executive and Company
that such other remedies cannot fully compensate Company for any such violation
and that Company shall be entitled to injunctive relief to prevent any such
violation or any continuing violation thereof; provided, however, Company shall
be entitled to injunctive relief only to protect itself from unfair competition
of the type protected under Tennessee law.

            (iii) each party intends and agrees that if, in any action before
any court or agency legally empowered to enforce the covenants contained in this
Section 9, any term, restriction, covenant or promise contained therein is found
to be unreasonable and accordingly unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency; and

            (iv) the covenants contained in this Section 9 shall survive the
conclusion of Executive's employment by Company.

    10. General Provisions.

        (a) Notices. Any notice to be given hereunder by either party to the
other may be effected in writing by personal delivery, mail, electronic mail,
overnight courier, or facsimile. Notices shall be addressed to the parties at
the addresses set forth below, but each party may change his or its address by
written notice in accordance with this Section 10 (a). Notices shall be deemed
communicated as of the actual receipt or refusal of receipt.

        If to Executive: Donald E. Wright
              

                         750 Lakeshore Parkway
                         Birmingham, AL 35211



        If to Company:   Office of General Counsel
  

                                                       750 Lakeshore Parkway
                         Birmingham, AL 35211



        (b) Partial Invalidity. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall, nevertheless, continue in full force and without
being impaired or invalidated in any way.

        (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

        (d) Entire Agreement. Except for any prior grants of options, restricted
stock, or other forms of incentive compensation evidenced by a written
instrument or by an action of the Board or Directors, this Agreement supersedes
any and all other agreements, either oral or in writing, between the parties
hereto with respect to employment of Executive by Company and contains all of
the covenants and agreements between the parties with respect to such
employment. Each party to this Agreement acknowledges that no representations,
inducements or agreements, oral or otherwise, that have not been embodied
herein, and no other agreement, statement or promise not contained in this
Agreement, shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.

        (e) No Conflicting Agreement. By signing this Agreement, Executive
warrants that he is not a party to any restrictive covenant, agreement or
contract which limits the performance of his duties and responsibilities under
this Agreement or under which such performance would constitute a breach.

        (f) Headings. The Section, paragraph, and subparagraph headings are for
convenience or reference only and shall not define or limit the provisions
hereof.

        (g) Attorney's Fees. If Executive brings any action to enforce his
purported rights under this Agreement after a Change in Control, Company shall
reimburse Executive for his reasonable costs, including attorney's fees,
incurred. Company shall reimburse Executive as the costs are incurred and
without regard to the outcome of the action.

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                    Saks Incorporated

 

                    BY: _____________________
  

                                                      Brian J. Martin
                        Executive Vice President



 

                        _____________________
  

                                                      Donald E. Wright
                        Executive

